DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2020 has been entered.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuki (JP2012-195289, Machine Translation) in view of Yamaguchi (US 2013/0197154 A1) in view of Kinpara (US 2016/0156024 A1).
Regarding claims 1, 7 and 8, Otsuki discloses a composition for a lithium secondary battery comprising (Abstract):
an active material (Abstract, [0011]);
a binder ([0013]); the binder containing a polyvinyl acetate ([0013]),
an organic solvent ([0030])

Otsuki discloses that a precipitate is formed after the acetylization reaction ([0036]), however, Otsuki does not disclose the particulars.
Yamaguchi discloses the formation of a polyvinyl acetal composition which can be used in electronic composition ([0004][0036]) and the size range is less than 260 
Kinpara discloses that a polyvinyl acetal composition which can be used in electronic composition which has uniform particle size in a range from 1 micron to 200 microns (Abstract, [0079]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the reaction of Otsuki by adding hydrogen peroxide as disclosed by Yamaguchi because it will lead to size uniformity and less degree of acetylization which improves mechanical properties and solubility of binder.
It would have further been obvious to one of ordinary skill in the art at the time of the invention to modify the binder of modified Otsuki to have a size range from 1 micron to 200 microns including a size range from 101 microns to 200 microns because as disclosed by Kinpara this leads to a stable dispersion. 
Regarding claim 2, modified Otsuki discloses all of the claim limitations as set forth above.
In addition, Otsuki discloses that the polyvinyl acetal resin has a degree of acetalization of 20 to 70 mol % ([0017]).
Regarding claim 3, modified Otsuki discloses all of the claim limitations as set forth above.
In addition, Otsuki discloses that the polyvinyl acetal resin has an average molecular weight of 1.5x104 to 28x104 (see Table 1, [0037], last column).
Regarding claim 4, modified Otsuki discloses all of the claim limitations as set forth above.
In addition, Otsuki discloses that the composition contains the polyvinyl acetate resin in an amount of 0.01 to 20 parts by weight relative to 100 parts by weight of active material ([0021]).
Regarding claim 5, modified Otsuki discloses all of the claim limitations as set forth above.
In addition, Otsuki discloses that the polyvinyl acetal resin has at least one selected group consisting of a vinyl acetal group ([0024]).
Regarding claim 6, modified Otsuki discloses all of the claim limitations as set forth above.
In addition, Otsuki discloses a lithium secondary battery comprising the composition for a lithium secondary battery according to claim 1 ([0033]).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because new grounds of rejection have been applied to the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726